    Case 4:19-cv-00187-O Document 21 Filed 08/04/20                  Page 1 of 13 PageID 1189



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

      DANIEL L. TYLER,                                  §
                                                        §
              Plaintiff,                                §
                                                        §
      v.                                                §      Civil Action No. 4:19-cv-00187-O
                                                        §
      ANDREW M. SAUL,                                   §
      Commissioner of Social Security,                  §
                                                        §
              Defendant.                                §

    ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
                 THE UNITED STATES MAGISTRATE JUDGE

           Plaintiff filed this action on March 4, 2019, seeking judicial review of a final adverse

decision of the Commissioner of Social Security (“Commissioner”), who denied his application

for a period of disability and disability insurance under the Social Security Act, 42 U.S.C. § 405(g).

See Compl., ECF No. 1. The Commissioner has filed an Answer, see Answer, ECF No. 11, and a

certified copy of the transcript of the administrative proceedings, see SSA Modified Admin. R.,

ECF No. 15 (hereinafter “Admin R., ECF No. 15”)1, including the hearing before the

Administrative Law Judge (“ALJ”). The parties have briefed the issues. See Pl.’s Appeal, ECF No.

16; Def.’s Br., ECF No. 17; Pl.’s Reply, ECF No. 18. Pursuant to 28 U.S.C. § 636(b), the case was

referred to United States Magistrate Judge Hal R. Ray, Jr., for review and submission of proposed

findings of fact and recommendation for disposition. On April 6, 2020, the United States

Magistrate Judge filed his Findings, Conclusions, and Recommendation (“FCR”), recommending




1
    There are two administrative records, ECF No. 13 was superseded by ECF No. 15.


                                                    1
    Case 4:19-cv-00187-O Document 21 Filed 08/04/20                    Page 2 of 13 PageID 1190



that the Court affirm the final decision of the Commissioner. FCR, ECF No. 19. Plaintiff filed

timely objections to the FCR on April 20, 2020. Objections, ECF No. 20.

          For the reasons that follow, the Court accepts the FCR after reviewing all relevant matters

of record, including the pleadings, legal briefing, transcript of the administrative record, FCR, and

the filed objections, in accordance with 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b)(3).

     I.      BACKGROUND

          Plaintiff Daniel L. Tyler (“Tyler”) brought his action under 42 U.S.C. § 405(g), seeking

judicial review of the denial by the Commissioner of Social Security (“Commissioner”) of his

application for a period of disability insurance benefits under Title II of the Social Security Act

(“SSA”). Compl., ECF No. 1; Pl.’s Appeal, ECF No. 16. Tyler is a 54-year old male trained in

engineering technology and chemistry and was formerly employed as an instrumentation and

electrical technician. Admin R. 71, ECF No. 15.

          In August 2015, Tyler applied for disability insurance benefits, alleging he had been

disabled since December 2014. Id. at 246, ECF No. 15. After his claim was denied

administratively, Tyler requested a hearing before an ALJ. Id. at 172. The ALJ found that Tyler

was not disabled. Id. at 72.

          Specifically, the ALJ followed the five-step analysis2 prescribed by 20 C.F.R.

§ 404.1520(a)(4). Id. at 48. The ALJ established that: (1) Tyler had not engaged in substantial


2
  The Commissioner has promulgated a five-step sequential process to be used by hearing officers in
evaluating a disability claim. See 20 C.F.R. § 404.1520(b)–(f); Audler v. Astrue, 501 F.3d 446, 447–48 (5th
Cir. 2007). The hearing officer is required to ascertain: (1) whether the claimant is currently engaging in
substantial gainful activity; (2) whether the claimant has a severe impairment; (3) whether the claimant has
an impairment that “meets or equals” a listed impairment in Appendix 1” of the regulations; (4) if the
claimant has a “severe impairment” under the regulations, whether the claimant can perform his past work
despite any limitations; and (5) if the claimant does not have the residual functional capacity to perform
past work, whether the claimant can perform any other gainful and substantial work in the economy,

                                                     2
    Case 4:19-cv-00187-O Document 21 Filed 08/04/20                        Page 3 of 13 PageID 1191



gainful activity since the alleged onset date; (2) Tyler had severe impairments of multiple sclerosis

(“MS”) with a history of neuritis and unspecified residual mental disorder/cognitive dysfunction

and obesity; (3) Tyler did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1; (4) Tyler had the residual function capacity (“RFC”) 3 to perform light work with

some limitations but was unable to perform his past relevant work (“PRW”)4; and (5) that there

are jobs that exist in significant numbers in the national economy that he could perform. Admin.

R. 48–72, ECF No. 15; 20 C.F.R. § 404.1520(a)(4). The ALJ, therefore, found that Tyler was not

disabled as defined in the SSA. Admin. R. 72, ECF No. 15.

        Tyler appealed the ALJ’s decision to the Appeals Council, and the Council denied review

on January 9, 2019, making the ALJ’s decision the final decision of the Commissioner.

Higginbotham v. Barnhart, 405 F.3d 332, 334 (5th Cir. 2005); Admin. R. 5, ECF No. 15. On April



considering his age, education, work experience, and residual functional capacity. 20 C.F.R. § 404.1520(b)–
(f). In the first four steps of the evaluation process, the claimant bears the burden of proving disability; on
the fifth step, the burden shifts to the Commissioner to show that there is substantial work in the national
economy that claimant can perform. Brown v. Yuckert, 482 U.S. 137, 146 (1987); Copeland v. Colvin, 771
F.3d 920, 923 (5th Cir. 2014) (citation omitted); Audler, 501 F.3d at 448. If the Commissioner meets this
burden, the claimant must then prove that he cannot in fact perform the work suggested. Waters v. Barnhart,
276 F.3d 716, 718 (5th Cir. 2002). A finding that the claimant is disabled or not disabled at any point in the
five-step review is conclusive and terminates the analysis. Copeland, 771 F.3d at 923; Lovelace v. Brown,
813 F.2d 55, 58 (5th Cir. 1987) (citation omitted).
3
  Residual functional capacity (“RFC”) refers to the claimant’s ability to do work despite any physical or
mental impairments. 20 C.F.R. 404.1545(a). The ALJ is responsible for assessing and determining residual
functional capacity at the administrative hearing level. Id. § 404.1546. “RFC is an assessment of an
individual’s ability to do sustained work related physical and mental activities in a work setting on a regular
and continuing basis.” Soc. Sec. Ruling, SSR 96–8p. The RFC assessment “must include a resolution of any
inconsistencies in the evidence.” Myers v. Apfel, 238 F.3d 617, 620 (5th Cir. 2001).
4
 Past relevant work (“PRW”) refers to work that claimant was already able to do, which shows that claimant
may be expected to do that work. 20 C.F.R. §404.1565(a). This work experience applies when it was
performed within fifteen years of the date of adjudication (or when the disability insured status requirement
was last met, if earlier), lasted long enough for claimant to learn to do it, and when it was substantial gainful
activity. Id.


                                                       3
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                   Page 4 of 13 PageID 1192



6, 2020, the Magistrate Judge issued his FCR overruling Tyler’s arguments that the ALJ erred in

his consideration of Tyler’s treating physicians opinions in determining Tyler’s RFC and posed a

deficient hypothetical question to the vocational expert (“VE”), which then rendered the VE’s

response insufficient evidence to support the ALJ’s decision. The Magistrate Judge recommends

that the Court affirm the Commissioner’s decision. FCR 1, ECF No. 19.

         On April 20, 2020, Tyler filed his objections to the Magistrate Judge’s FCR and seeks

judicial review of the Commissioner’s decision for four reason: (1) the ALJ failed to give due

consideration to the opinions of Tyler’s treating and examining physicians; (2) the ALJ failed to

consider all of Tyler’s functional limits while determining Tyler’s RFC; (3) the ALJ’s hypothetical

question to the VE was deficient because the ALJ failed to pose such limitations to the VE; and

(4) the response of the VE to the hypothetical question is not substantial evidence sufficient to

support the ALJ’s conclusion at step 5 of the sequential evaluation of disability because the

question was deficient. Pl.’s Obj. 1–2, ECF No. 20.

   II.      LEGAL STANDARDS

         The Court conducts a de novo review of the portions of the FCR to which a party objects.

Anything that the claimant did not specifically object to is reviewed for plain error. To be specific,

an objection must identify the specific finding or recommendation to which objection is made,

state the basis for the objection, and specify the place in the magistrate judge’s FCR and

recommendation where the disputed determination is found. An objection that merely incorporates

by reference, or refers to, the briefing before the magistrate judge is not specific. Failure to file

specific written objections will bar the aggrieved party from appealing the factual findings and

legal conclusions of the magistrate judge that are accepted or adopted by the district court, except




                                                  4
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                 Page 5 of 13 PageID 1193



on grounds of plain error. See Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir.

1996), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

       Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole and

whether the Commissioner applied the proper legal standards to evaluate the evidence. See 42

U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (citation omitted); Ripley

v. Charter, 67 F.3d 552, 555 (5th Cir. 1995). The Commissioner’s decision must be affirmed if it

is supported by substantial evidence. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 1988).

Substantial evidence means “such relevant evidence as a responsible mind might accept to support

a conclusion.” Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001) (cleaned up); Richardson v.

Perales, 402 U.S. 389, 401 (1977); accord Copeland, 771 F.3d at 923. It is more than a scintilla,

but less than a preponderance. Boyd, 239 F.3d at 704; Perales, 402 U.S. at 401; Copeland, 771

F.3d at 923; Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). The district court may not

reweigh the evidence or substitute its own judgment for that of the Commissioner. Copeland, 771

F.3d at 923 (cleaned up); Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000); Johnson v. Bowen,

864 F.2d 340, 343 (5th Cir. 1988). The Court must scrutinize the record, however, to ascertain

whether substantial evidence supports the Commissioner’s findings. Hollis v. Bowen, 837 F.2d

1378, 1383 (5th Cir. 1988). “Conflicts in the evidence are for the Commissioner and not the courts

to resolve.” Newton, 209 F.3d at 452 (citation omitted). A finding of no substantial evidence is

appropriate only when there are no credible evidentiary choices or medical evidence to support the

Commissioner’s decision. Johnson, 864 F.2d at 343–44.

       A disabled worker is entitled to monthly benefits under the Social Security Act if certain

conditions are met. 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage in



                                                5
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                   Page 6 of 13 PageID 1194



substantial gainful activity by reason of any medically determinable physical or mental impairment

that can be expected to result in death or last for a continued period of twelve months. Id.

§ 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v. Heckler, 750 F.2d 391, 393 (5th Cir.

1985). To determine whether a claimant is disabled and thus entitled to disability benefits, the

Commissioner employs a sequential five-step analysis. See n. 2.

   III.      ANALYSIS

          The magistrate judge recommends that the Court affirm the Commissioner’s decision. FCR

1 and 13, ECF No. 19. Tyler’s objections to the FCR present four related arguments. Tyler argues

that (1) the ALJ impermissibly discounted the opinions of his treating physicians, which (2) caused

the ALJ’s RFC determination to fail to include all alleged limitations. Pl.’s Obj. 1–2, ECF No. 20.

Tyler also argues that (3) the hypothetical question to the VE regarding Tyler’s RCF was deficient

because the ALJ did not include all of Tyler’s alleged limitations and (4) the VE’s answer is not

sufficient evidence upon which the ALJ could rely in making his determination because the

question was deficient. Id.

          The Court overrules Tyler’s objections and affirms the Magistrate Judge’s FCR because

the Commissioner’s determination of Tyler’s RFC is based on the correct legal standard and is

supported by substantial evidence.

             A. The ALJ was not required to assign great weight to the opinions of Doctors
                Eastvold, Groves, or Peters.

          Tyler argues that the ALJ did not afford sufficient weight to the opinions of his treating

physicians, namely Dr. Eastvold, Dr. Groves, and Dr. Peters. Pl.’s Obj. 3, ECF No. 20.

          “[O]rdinarily, the opinions, diagnoses, and medical evidence of a treating physician who

is familiar with the claimant’s injuries, treatments, and responses should be accorded considerable

weight in determining disability.” Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (internal


                                                  6
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                   Page 7 of 13 PageID 1195



citation and quotations omitted). However, “the treating physician’s opinions[]are far from

conclusive.” Id. “The ALJ has the sole responsibility for determining the claimant’s disability

status.” Id. (internal citation and quotations omitted). Accordingly, the ALJ may give the

physicians testimony “less weight, little weight, or even no weight” when good cause is shown.

Id. The good cause exceptions recognized by the Fifth Circuit “include disregarding statements

that are brief and conclusory, not supported by medically acceptable clinical laboratory diagnostic

techniques, or otherwise unsupported by the evidence.” Id. (internal citation omitted). In sum, it is

the province of the ALJ “to determine the credibility of medical experts as well as lay witnesses

and weigh their opinions accordingly.” Id. (citing 20 C.F.R. §404.1527(c)(2) “If any of the

evidence in your case record, including any medical opinion(s), is inconsistent with other evidence

or is internally inconsistent, we will weigh all the other evidence and see whether we can decide

whether you are disabled based on the evidence we have.”).

       The remarks by Dr. Peters were brief and conclusory in nature. Admin R. Ex. 3F

(Neurological Report, dated 04/070/2014, from Intermountain Valley Sports Medicine) at 415–17,

ECF No. 15. Dr. Peters described the symptoms and history of Tyler’s illness and recommended

that Tyler should go on disability. Id. The remarks by Dr. Eastvold were diagnostic and conclusory

and entailed a recommendation for Tyler’s work. Admin R. Ex. 1F (Office Treatment Records,

University of Utah Health Care) at 388–98, ECF No. 15. Dr. Eastvold’s opinion is that Tyler was

disabled at the time of evaluation and may progress to long-term disability. Id. at 389. According

to Dr. Eastvold, Tyler would “be successful in a position that was more structured, supervised, and

routine with less requirements of independent decision-making, flexible thinking and problem

solving.” Id. The remarks by Dr. Groves were brief and conclusory. Admin. R. Ex. 3F (Treating

Source Statement, dated 04/07/2014, from Intermountain Valley Sports Medicine) 429–32, ECF



                                                 7
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                   Page 8 of 13 PageID 1196



No. 15. Dr. Groves’ opinion is that Tyler “will not be able to work at this time” and he “d[id] not

anticipate [Tyler]’s condition changing.” Admin. R. Ex. 4F (Treating Source Statement, dated

01/12/2015 to 06/16/2015, from Jeffrey Groves, MD) 426–27.

       Whether or not Tyler should go on disability, is disabled, and has the capacity for work are

not medical opinions, but legal and administrative ones. In fact, these are the very legal

determinations that are “reserved to the Commissioner.” 20 C.F.R. § 404.1527(e); see also Frank

v. Barnhart, 326 F.3d 618, 620 (5th Cir. 2003) (treating physician’s opinion was that claimant was

“unable to work because of [her injury]”).

       The ALJ permissibly discounted the weight of Tyler’s treating physicians’ opinions

because they were conclusory as to his disability and contradictory to other evidence of record.

Admin. R. 54–55, ECF No. 15. The ALJ placed significant weight on the opinions of the State

agency medical consultants. Admin R. 55, ECF No. 15. It is the province of the Commissioner to

determine whether a claimant is disabled by considering the medical evidence supplied by treating

and examining physicians. 20 C.F.R. § 404.1527(d). Accordingly, Tyler’s objection that the ALJ

impermissibly discounted the weight given to Dr. Peters, Dr. Eastvold, and Dr. Groves is

OVERRULED.

           B. The ALJ did not fail to consider all of Tyler’s functional limitations in
              determining his RFC.

       Tyler argues that the ALJ failed to perform a function-by-function assessment in his RFC

determination, because the ALJ failed to include all the limitations described by Tyler’s doctors.

Pl.’s Obj. 2, ECF No. 20. Furthermore, Tyler argues that the ALJ did not provide an adequate basis

for failing to consider those limitations. Id. However, “there is no statutorily or judicially imposed

obligation for the ALJ to list explicitly all the evidence he takes into account in making his

findings,” so long as there is sufficient information in the record to perform a function-by-function


                                                  8
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                  Page 9 of 13 PageID 1197



assessment and he articulates the weight given to experts. Hammond v. Barnhart, 124 F. App’x

847, 851 (5th Cir. 2005); see also Myers v. Apfel, 238 F.3d 617 (5th Cir. 2001). Furthermore,

failing to mention a particular piece of evidence would not be reversible error because the ALJ

stated explicitly that he considered the entire record in his decision, which includes the medical

opinions. See Hammond, 124 F. App’x at 851.

       The ALJ determined that Tyler had the RFC to perform light work with the following

abilities and limitations: lift and carry twenty pounds occasionally and ten pounds frequently; sit

for six hours in an eight-hour workday; no climbing ladders, scaffolds, or ropes; only occasional

climbing ramps and stairs; balancing, stooping, kneeling, crouching, and crawling; and no work

around hazards such as unprotected dangerous machinery or working at unprotected heights.

Admin. R. 57–58, ECF No. 15. Additionally, the ALJ concluded that Tyler could perform jobs

entailing simple tasks on a sustained full-time basis. Id.

       The Fifth Circuit requires an ALJ to perform a “function-by-function assessment” of a

claimant’s capacity to perform sustained work-related physical, mental, and other pertinent

activities. Myers, 238 F.3d at 620–21. “[W]ithout an initial function-by-function assessment of the

individual’s physical and mental capacities, it may not be possible to determine whether the

individual is able to do past relevant work,” much less any work requiring a lesser capacity. Id. at

620.

       Here, the ALJ’s RFC determination was supported by substantial evidence and satisfies the

function-by-function assessment requirement set out in Myers v. Apfel. The ALJ considered

Tyler’s daily actives, an MMSE test conducted by a social security examiner, and the medical

opinions of record; the nature, location, duration, frequency, and intensity of Tyler’s alleged

symptoms; precipitating and aggravating factors; medications that Tyler has taken and the



                                                  9
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                 Page 10 of 13 PageID 1198



effectiveness of these medications in managing his MS; side effects that Tyler has reported, or the

lack thereof; Tyler’s work history; the testimony of Tyler’s spouse; and the functional limitations

that arose from Tyler’s impairments, which the ALJ squarely addressed in his RFC determination.

Admin R. (Findings of Fact and Applicable Law) 48–72, ECF No. 15; Admin R. Ex. 3F

(Neurological Report, dated 04/07/2014, from Intermountain Valley Sports Medicine) 415–17,

ECF No. 15.

       The ALJ based his decision in part on the physician testimony of record and the state

examiner’s reports, which contain evaluations of Tyler’s physical and mental capacities and a

function-by-function analysis of the impact of his impairments on various pertinent tasks. Admin

R. Ex. 3F (Neurological Report dated 04/07/2014, from Intermountain Valley Sports Medicine),

ECF No. 15; Admin R. Ex. 4F and 5F (Treating Source Statement, dated 01/12/2015 to

06/16/2016, from Jeffrey Groves, MD; Office Treatment Records, dated 11/16/2009 to

06/19/2015, from Jeffrey Groves, MD), ECF No. 15. An RFC assessment that is partly based on

the function-by-function analysis contained in a state examiner’s medical report satisfies the legal

standard in Myers v. Apfel. See Onishea v. Barnhart, 116 F. App’x 1, 2 (5th Cir. 2004). The ALJ’s

determination was based on the physical reports of record, Tyler’s testimony, and the testimony of

Tyler’s spouse, and is therefore supported by substantial evidence and satisfies the Myers v. Apfel

standard. The ALJ was not required to explicitly state every function and limitation on which he

based his decision. Tyler’s objection is OVERRULED.

           C. The ALJ’s hypothetical question posed to the VE was not defective.

       Tyler argues that the ALJ’s hypothetical question was deficient because the ALJ failed to

include all of Tyler’s alleged functional limitations. Pl.’s Obj. 6, ECF No. 20. The hypothetical

posed by the ALJ to the VE is as follows:



                                                10
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                    Page 11 of 13 PageID 1199



         ALJ: I’ll ask you to consider a person of Mr. Tyler’s age, education and work
         history with the ability to perform work as follows. We’re looking at no
         exertional restrictions, with workplace restrictions on only occasional climbing
         of ramps and stairs, no climbing of ladders, ropes, or scaffolding, no working
         around hazards such as unprotected heights or dangerous moving machinery,
         and we’re going to put a restriction to just simple job tasks. By simple I’m
         talking about routine, repetitive tasks that have little variation in the duties and
         involve just simple judgment making . . . Could such a person perform past
         work?

         VE: No.

         ALJ: Would there be any jobs that such a person could perform?

         VE: Yes . . . such unskilled work such as an Industrial Sweeper Cleaner . . .
         Hand Packager . . . Box bender . . . Label Coder . . . Folder . . .

         ALJ: Would there be any jobs that such a person could perform?

         VE: Yes, Your Honor. We would have some unskilled jobs such an individual
         could perform.

Admin. R. (TRANHR, dated 04/05/2017) 125–29, ECF No. 15. The test for determining when a

defective hypothetical question will produce reversible error is:

         Unless the hypothetical question posed to the vocational expert by the ALJ can
         be said to incorporate reasonably all disabilities of the claimant recognized by
         the ALJ, and the claimant or his representative is afforded the opportunity to
         correct deficiencies in the ALJ’s question by mentioning or suggesting to the
         vocational expert any purported defects in the hypothetical questions…a
         determination of non-disability based on such a defective question cannot stand.

Boyd, 239 F.3d at 707; see also Morris v. Bowen, 864 F.2d 335 (5th Cir. 1988). In other words,

the hypothetical question to the VE “cannot provide substantial evidence supporting the denial of

benefits unless: (1) the hypothetical reasonably incorporates all [of Tyler’s disabilities] recognized

by the ALJ; and (2) [Tyler was] afforded the opportunity to correct the deficiencies in the

question.” See Medley v. Astrue, No. 7:11-CF-0053-O-KA, 2011 WL 6840576 at *3 (N.D. Tex.

Dec. 29, 2011) (citing Boyd and Morris).




                                                 11
    Case 4:19-cv-00187-O Document 21 Filed 08/04/20                    Page 12 of 13 PageID 1200



        The hypothetical question here is not defective under this two-part test. First, the

hypothetical question posed to the VE by the ALJ mirrors the language of the ALJ’s RFC

determination, and as such includes all limitations that the ALJ found in making that

determination. Admin. R. 57–58, ECF No. 15; Admin R. (TRANHR, dated 04/05/2017) 125–29,

ECF No. 15. Additionally, Tyler asserts “that the ALJ took into account Dr. Eastvold’s opinion as

to [Tyler’s] need for tasks which are ‘very routine with less requirements of independent decision

making, flexible thinking and problem solving,’” but did not address the “additional restrictions

with regard to structure and supervision.” Pl.’s Obj. 6, ECF No. 20 (quoting Admin R.

(Neurological Report, dated 04/07/2014, from Intermountain Valley Sports Medicine) 389, ECF

No. 15). Dr. Eastvold’s recommendations are not controlling—as addressed above—and the ALJ

was free to accept all, none, or part of the expert recommendations as he did here. See Greenspan,

38 F.3d at 237. Accordingly, the omission of “structure and supervision” from the hypothetical

question does not render it defective. Therefore, the hypothetical “incorporate[s] reasonably all

disabilities of the claimant recognized by the ALJ” and satisfies the first part of the Boyd v. Apfel

test. Boyd, 239 F.3d at 707.

        Second, Tyler and his representing attorney were present at the hearing when the ALJ

posed the hypothetical question to the VE. Admin R. (TRANHR, dated 04/05/2017) 88, ECF No.

15. Tyler had the opportunity to raise any issues by mentioning or suggesting any defect in the

question and he did not do so. Id. at 126, 129.5 Therefore, Tyler was afforded the opportunity to

correct deficiencies in the ALJ’s question as required by the second part of the Boyd v. Apfel test.


5
  Before starting the examination of the VE, the ALJ asked, “Counsel, any objection to Ms. Eike as a
Vocational Expert?” to which Tyler’s attorney responded, No objection, Your Honor.” Admin R.
(TRANHR, dated 04/05/2017) 126, ECF No. 15. After concluding the examination of the VE, the ALJ
asked, “Council, any questions that you have?” to which Tyler’s attorney responded, “Your Honor, we feel
the record fully supports the last four hypotheticals, and for that reason we have no other questions for our
Vocational Expert.” Id. at 129.

                                                     12
 Case 4:19-cv-00187-O Document 21 Filed 08/04/20                  Page 13 of 13 PageID 1201



Boyd, 239 F.3d at 707. Because both parts of the Boyd v. Apfel test are satisfied, the hypothetical

question was not defective. As such, Tyler’s objection is OVERRULED.

            D. The VE’s response to the hypothetical question was substantial evidence
               sufficient to support the ALJ’s conclusion.

         Tyler argues that the VE’s response to the hypothetical question was not substantial

evidence sufficient to support the ALJ’s ultimate conclusion because the question was defective.

Pl.’s Obj. 6, ECF No. 20. It is true that a determination of non-disability based on the VE’s answer

to a defective question is not supported by substantial evidence and cannot stand. Boyd, 239 F.3d

at 707. However, as previously discussed, the hypothetical question in this case was not defective.

Therefore, Tyler’s argument that a defective question rendered the answer insufficient evidence is

without merit and the objection is OVERRULED.

   IV.      CONCLUSION

         Having conducted a de novo review of all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge and

Tyler’s filed objections, in accordance with 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b)(3), the undersigned District Judge believes that the Findings and Conclusions of

the magistrate judge are correct, and they are accepted as the Findings and Conclusions of the

Court.

         Accordingly, it is ORDERED that the Commissioner’s decision is AFFIRMED.

         SO ORDERED on this 4th day of August, 2020.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                 13
